Citation Nr: 0024132	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-04 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for traumatic arthritis of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young


INTRODUCTION

The veteran had active military service from February 1941 to 
October 1945 and from August 1949 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs Medical & Regional Office 
Center (M&ROC) in Fort Harrison, Montana.  The M&ROC, in 
pertinent part, granted service connection for residuals of a 
right knee injury and assigned a zero percent evaluation 
effective February 12, 1998.

The M&ROC also granted service connection for residuals of a 
right sacroiliac injury and assigned a 10 percent disability 
evaluation effective February 12, 1998, date of claim.  In a 
subsequent rating decision in January 1999 this decision was 
confirmed and the 10 percent disability evaluation was 
continued.  In September 1999 the veteran filed a timely 
notice of disagreement to the M&ROC's determination.  

In December 1999 M&ROC increased the veteran's disability 
evaluation for residuals of a right sacroiliac joint injury 
to 20 percent effective December 1, 1998 and 40 percent 
effective October 27, 1999, and issued a statement of the 
case.  There has been no substantive appeal filed as to this 
issue.  Therefore, it is not before the Board for appellate 
consideration.

The veteran provided oral testimony before a Hearing Officer 
at the M&ROC in February 1999, a transcript of which has been 
associated with the claims file.  The Hearing Officer granted 
entitlement to an increased (compensable) evaluation of 10 
percent for traumatic arthritis of the right knee.  The RO 
implemented the Hearing Officer's decision by issuing a 
rating decision in February 1999 reflecting assignment of a 
10 percent evaluation for traumatic arthritis of the right 
knee effective February 12, 1998.



In July 2000 the M&ROC granted service connection for PTSD 
with an evaluation of 30 percent effective September 7, 1999. 
This was a full grant of the benefit sought.  If the veteran 
disagrees with the evaluation or the effective date assigned 
for his service-connected PTSD, he must submit a notice of 
disagreement to the M&ROC.  See Grantham v. Brown, 114 F.3d 
(Fed. Cir. 1997).


FINDINGS OF FACT

1.  The probative evidence shows that between February 12, 
1998 and September 28, 1998 the manifestations of the 
veteran's right knee disability were reflective of 
degenerative arthritis substantiated by x-ray findings. 

2.  The probative evidence shows that on and after September 
29, 1998, the manifestations of the veteran's right knee 
disability were reflective of painful motion and functional 
loss due to pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for traumatic arthritis of the right knee from 
February 12, 1998 to September 28, 1998 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (1999).

2.  The criteria for a 20 percent evaluation for traumatic 
arthritis of the right knee, effective on and after September 
29, 1998 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that in October 1949 the 
veteran twisted his right knee while working out on a heavy 
punching bag.  There was swelling and pain involved.  On 
examination there was marked joint effusion with exquisite 
tenderness on the medial aspect of the knee along the course 
of the medial collateral ligament.  It was noted that pain 
was present on all motions of the knee, but complete 
extension was possible.  The effusion prevented full flexion.  
There was increased laxity of the knee to lateral motion.  
Following an extended treatment period, the cast was removed.  
The medial ligament was stable.  Flexion was limited, knee 
motion increased and there was little pain on walking.

In-service examination in May 1953 revealed no complaints or 
diagnosis regarding the right knee.

A private medical opinion dated in January 1998 discussed the 
veteran's history of a right knee injury in service.  The 
physician stated that while in service the veteran was 
treated symptomatically with a long leg walking cast, but it 
was never addressed that he probably had a torn medial 
meniscus.  He noted that the veteran had continued to use his 
knee and as a result, developed moderately severe 
degenerative arthritis secondary to trauma.  He further noted 
that the stability was pretty good, but the veteran probably 
had a torn medial meniscus.  He stated that the pain he 
complained of was directly related to the injury he sustained 
in service.

VA examination of the right knee in April 1998 revealed 
arthritic degeneration over the medial femoral condyle and 
tibial plateau.  There was, however, full range of motion to 
flexion and extension.  The patella attracted normally.  
There was pronation and supination, and no pain.  It was 
noted that there was some kind of pressure along the 
rotation, supination and flexion along the tibial plateau and 
femoral condyle on the medial side.  Anterior drawer sign was 
negative.  The diagnosis was right knee arthritic 
degeneration.  

X-rays revealed moderate degenerative changes at the 
patellofemoral articulation and mild degenerative change at 
the medial compartment of the right knee.  There was also 
minor degenerative change involving the lateral femoral 
condyle laterally.  There was no evidence of acute fracture, 
dislocation, or bony destructive process.

In September 1998 the M&ROC granted service connection for 
residuals of a right knee injury and assigned a zero percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
effective February 12, 1998, the date the M&ROC received the 
veteran's request to reopen the claim for service connection 
for a right knee injury.  The basis for the assignment of a 
noncompensable evaluation was there was no objective evidence 
of painful or limited motion.  The veteran filed a timely 
notice of disagreement and substantive appeal to the M&ROC's 
determination.

A VA Medical Center outpatient treatment report dated on 
September 29, 1998 revealed anatomical irregularity of the 
right knee, especially the patella with bilateral crepitus 
and tight joint.  There was no effusion and overlying 
varicose veins.  The veteran had an antalgic gait, retained 
quadriceps bulk, and tone.  The diagnosis was stable medical 
problems with developing degenerative joint disease (DJD) of 
the knees.

At his personal hearing in February 1999 the veteran 
testified a physician had stated that there were three pieces 
of bone loose in his knee area floating around.  He further 
testified that if he were on his knee too much it would 
swell.  He stated that he had difficulty getting out of a 
chair or sitting in a car for a while.  He also stated that 
motion of his knee was limited by pain.  Hearing Transcript 
(Tr.), p. 2.  

The veteran stated that he was unable to squat.  He further 
stated that he did not have full range of motion of flexion 
and extension.  Tr., p. 3.  He reported that his knee had not 
locked lately.  He also reported that he did not wear a brace 
because it was irritating.  He further reported that he was 
taking medication for the pain in his knee.  Tr., p. 4.  He 
stated that he did not lift his foot, and it was swollen all 
the time when he worked.  Tr., pp. 8.-9.  

In February 1999 the veteran's private physician noted that 
he had evaluated him in December 1998.  He further noted that 
he demonstrated pain on movement with the right knee when he 
squat, and there was definite evidence of pain when it was 
manually flexed and then reextended.  He stated that he had 
limitation of motion of his knee compatible with the injury 
that he sustained.

In a statement contained in his appeal to the Board, the 
veteran noted that he had limitation of motion and moderate 
to severe pain on motion.  He further noted that a physician 
had told him that he needed a knee replacement.

In a February 1999 decision, the hearing officer assigned a 
10 percent disability evaluation for the veteran's service-
connected right knee injury made effective from February 12, 
1998.

A VA surgical orthopedic outpatient report of March 1999 
shows the veteran had severe DJD of both knees with symptoms 
only in the right knee.  It was noted that he could only walk 
3 to 4 blocks, but experienced pain the next day.  He took no 
medication or injections.  Examination of the right knee 
revealed slight effusion with range of motion from -10 
degrees to 115 degrees flexion.  There was varus deficiency.  
Crepitation of the patellofemoral joint was noted.  The 
medial joint line was very tender.  X-rays revealed 
tricompartmental bilateral DJD.  The diagnosis was DJD of the 
bilateral knees.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003/5010 and 5257.  VAOPGCPREC 23-97.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (1999).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  


Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

Under VA General Counsel opinion, VAOPGCPREC 23-97; 
VAOPGCPREC 9-98  it was held that, when a claimant has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent rating under 
DC 5260 or DC 5261, a separate rating is available under DC 
5003 or DC 5010.

The United States Court of Appeals for Veterans Claims 
(Court) held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the Court noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(1999).

A 60 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a knee in flexion at an angle of 45 
degrees or more.  

A 50 percent evaluation may be assigned for ankylosis of a 
knee between 20 degrees and 45 degrees.  



A 40 percent evaluation may be assigned for ankylosis of a 
knee in flexion between 10 degrees and 20 degrees.  

A 30 percent evaluation may be assigned for ankylosis of a 
knee at a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5256.

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a severe case is to be rated 
30 percent disabling; a moderate case is to be rated 20 
percent disabling.  For a slight case a 10 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating. When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.


Impairment of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  
Impairment of a tibia and fibula with moderate knee or ankle 
disability may be assigned a 20 percent evaluation; 
impairment of a tibia and fibula with marked knee or ankle 
disability may be assigned a 30 percent evaluation and 
nonunion with loose motion requiring a brace or malunion may 
be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (1999). However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999). The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim, which is plausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his traumatic arthritis of the right knee (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991);  White v. Derwinski, 1 Vet. App. 519 (1991).

In this case, the M&ROC has evaluated the veteran's right 
knee disability as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic 
Code 5010 degenerative arthritis established by X-ray 
findings, as in this instance, will be rated on the basis of 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.

The evidence shows that the veteran has limited range of 
motion of the right knee.  In February 1999 the veteran's 
private physician noted limitation of motion of the knee, and 
on VA examination in March 1999 range of motion was from -10 
degrees to 115 degrees of flexion.  Since this evidence shows 
limitation of extension of the right knee limited to 10 
degrees, and limitation of flexion at a noncompensable 
degree, an evaluation in excess of 10 percent is not 
warranted under Diagnostic Codes 5260 and 5261.  Moreover, 
the evidence shows no evidence that the veteran's right knee 
disability is currently disabled due to either subluxation or 
lateral instability.  Therefore, an increased evaluation 
under Diagnostic Code 5257 is not warranted.

There is yet another avenue of approach in considering the 
veteran's claim for an increased evaluation for his right 
knee disability in light of a grant of less than the maximum 
disability evaluation under the above diagnostic codes.  The 
Court has held that once degenerative arthritis is 
established by X-ray evidence, diagnostic code 5003 (5010) is 
to be read in conjunction with 38 C.F.R. § 4.59, and it is 
contemplated by a separate regulation, 38 C.F.R. § 4.40, 
which relates to pain in the musculoskeletal system.  
Furthermore, the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by X-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in." 
See Hicks v. Brown, 8 Vet. App. 417 (1995). 

Moreover, the Court has held that diagnostic codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, supra at 206.  In 
this instance, the veteran has exhibited limitation of 
motion, as established in the veteran's private physician's 
report, wherein he noted the veteran had limitation of motion 
and definite pain on movement.  In addition, the most recent 
VA examination in March 1999 indicated crepitation, effusion 
and joint line tenderness of the right knee.  Based upon the 
foregoing, the Board has considered assigning a higher 
evaluation.

The veteran stated that he has difficulty getting out of a 
chair.  He also stated that he cannot squat nor does he have 
full range of motion of flexion and extension.  The veteran's 
account of symptoms associated with his right knee disability 
are within the competence of a lay person to report, see 
King, supra, and are consistent with those of his private 
physician who noted that the veteran had pain when he squats 
and when his right knee is manually flexed and extended.  

Moreover, a VA examiner in September 1998 noted that the 
veteran had an antalgic gait.  He also described the veteran 
as having bilateral crepitus and a tight joint.  The examiner 
in March 1999 noted that when the veteran walks 3 or 4 
blocks, he experiences pain the next day.  In view of the 
documented presence of functional loss due to pain, the Board 
finds that the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 
provide a basis for a higher evaluation to 20 percent for the 
veteran's right knee disability.

The Board has considered whether there are other provisions 
upon which to assign a higher evaluation for the veteran's 
right knee disability.  As noted above, a higher rating under 
Diagnostic Codes 5257, 5260 and 5261 is not warranted.  
Moreover, there is no evidence of right knee ankylosis 
(Diagnostic Code 5256) or impairment of the tibia and fibula 
(Diagnostic Code 5262) in order to warranted a higher 
evaluation under these codes.

The Board notes that this case involves an appeal as to the 
initial rating of a right knee disability rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson, supra.  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.  In the case at hand, as an 
increased evaluation is warranted, the Board finds that a 
staged rating is appropriate and in view of the above 
discussion, has in effect assigned a staged rating of 20 
percent effective the date of the VA examination, September 
29, 1998.


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his right knee disability.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
from February 12, 1998 through September 28, 1998 for 
traumatic arthritis of the right knee is denied.

Entitlement to an increased evaluation of 20 percent for 
traumatic arthritis of the right knee, effective on and after 
September 29, 1998 is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals








